              Case 16-20268               Doc         Filed 08/31/21           Entered 08/31/21 09:30:41                      Desc Main
                                                          Document             Page 1 of 3

 Fill in this information to identify the case:

 Debtor 1                     Matthew G. Bauer
 Debtor 2                     _______________________
 (Spouse, if filing)

 United States Bankruptcy Court for the: Northern District of Illinois
                                                                   (State)

 Case number                 16-20268




Official Form 4100R
Response to Notice of Final Cure Payment                                                                                                          10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.


 Part 1:        Mortgage Information

 Name of creditor:         CitiMortgage, Inc.                                                                       Court claim no. (if known):
                                                                                                                    13-1
 Last 4 digits of any number you use to identify the debtor’s account:          0640
 Property address:          1480 Margate Ln
                           Number          Street




                            Green Oaks              Illinois    60048-2448
                           City                         State       Zip Code


 Part 2:        Prepetition Default Payments

 Check one:
               Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default on
                the creditor’s claim.

               Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
                on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date                       _____
                of this response is:

 Part 3:        Postpetition Mortgage Payment

 Check one:
               Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5)
                of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

                The next post-petition payment from the debtor(s) is due on:       09/01/2021
                                                                                   MM / DD / YYYY

               Creditor states that the debtor(s) are not current on all postpetition payments consistent with §
                1322(b)(5) of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

                Creditor asserts that the total amount remaining unpaid as of the date of this response is:
               a. Total postpetition ongoing payments due:                                                                      (a) _____

               b. Total fees, charges, expenses, escrow, and costs outstanding:                                                + (b) _____

               c. Total. Add lines a and b.                                                                                     (c)   _____
               Creditor asserts that the debtor(s) are contractually
               obligated for the post-petition payment(s) that first became
               due on:                                                            ___/___/______
                                                                                   MM / DD / YYYY


Official Form 4100R                                     Response to Notice of Final Cure Payment                                                  page 1
            Case 16-20268               Doc           Filed 08/31/21            Entered 08/31/21 09:30:41                Desc Main
                                                          Document              Page 2 of 3
 Debtor 1          Matthew G. Bauer                                             Case number (if known)           16-20268
                   First Name      Middle Name        Last Name


 Part 4:      Itemized Payment History

 If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
 debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
 the creditor must attach an itemized payment history disclosing the following amounts from the date of the
 bankruptcy filing through the date of this response.
     all payments received;
     all fees, costs, escrow, and expenses assessed to the mortgage; and
     all amounts the creditor contends remain unpaid.


 Part 5:      Sign Here

 The person completing this response must sign it. The response must be filed as a supplement to the creditor’s proof of claim.
 Check the appropriate box.
  I am the creditor.
  I am the creditor’s authorized agent.


 I declare under penalty of perjury that the information provided in this response is true and correct to the best of my knowledge,
 information, and reasonable belief.

 Sign and print your name and your title, if any, and state your address and telephone number if different from the notice address listed on the
 proof of claim to which this response applies.


               X      /s/ Theodore Konstantinopoulos                              Date      8/31/2021
                      Signature


 Print:               Theodore Konstantinopoulos                                  Title     Attorney for Creditor
                    First Name     Middle Name         Last Name

 Company:             Diaz Anselmo & Associates, LLC
 If different from the notice address listed on the proof of claim to which this response applies:

 Address:             1771 West Diehl Road, Suite 120
                      Number         Street
                      Naperville              IL              60563
                      City                    State          Zip Code

 Contact phone        (630) 453-6960                                    Email     ILBankruptcy@dallegal.com




Official Form 4100R                                   Response to Notice of Final Cure Payment                                               page 2
            Case 16-20268              Doc         Filed 08/31/21   Entered 08/31/21 09:30:41   Desc Main
                                                       Document     Page 3 of 3



                                             IN THE UNITED STATES BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF ILLINOIS
                                                         EASTERN DIVISION

 IN RE:                                                         CASE NO. 16-20268

 Matthew G. Bauer                                               CHAPTER 13

 Debtor(s).                                                     JUDGE A. Benjamin Goldgar


                                                        CERTIFICATE OF SERVICE

I hereby certify that on August 31, 2021, a true and correct copy of the foregoing “ Response to Notice of Final
Cure Payment” was served:

Via the Court's ECF system on these entities and individuals who are listed on the Court's Electronic Mail Notice List:

          David P Leibowitz, ESQ, Debtor's Counsel
          Glenn B Stearns, Trustee
          Patrick S Layng, U.S. Trustee

And by regular US Mail, postage pre-paid on:

          Matthew G. Bauer, 1480 Margate Lane, Green Oaks, IL 60048




                                                               /s/ Veronica Gerardo


Diaz Anselmo & Associates LLC
1771 W. Diehl Rd., Ste. 120
Naperville, IL 60563-4947
630-453-6960 | 866-402-8661 | 630-428-4620 (fax)
ILbankruptcy@dallegal.com
Firm File Number: B21020012
